804 F.2d 677Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin FUNCHES, Plaintiff-Appellant,v.Daniel E. WRIGHT, et al., Defendants-Appellees.
No. 86-7204.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1986.Decided Nov. 6, 1986.

Kevin Funches, appellant pro se.
Mary Sue Terry, Office of the Attorney General, for appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL, PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Kevin Funches, presently a Virginia inmate, brought this Bivens-style action, Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that the defendants, United States marshals for the Western District of New York, deprived Funches of his personal property and falsely imprisoned him under an unlawful detainer.  The district court dismissed Funches' complaint without prejudice because the court could not obtain personal jurisdiction over the defendants through valid service of process.  We affirm.


2
Funches in his Bivens complaint must sue the marshals in their individual, and not official, capacities.  Butz v. Economou, 438 U.S. 478 (1978).  Fed.R.Civ.P. 4(d)(5), 4(f), and 28 U.S.C. Sec. 1391(e) do allow extraterritorial mail service on a federal employee.  Section 1391(e), however, limits service to federal employees sued in their official capacities.  The territorial limits imposed by Fed.R.Civ.P. 4(f) therefore apply, and service cannot be made upon the defendants named in the complaint.  See Stafford v. Briggs, 444 U.S. 527 (1980);  Micklus v. Carlson, 632 F.2d 227 (3d Cir.1980);  Schenker v. U.S. Parole Commission, 85 F.R.D. 696 (D.C.Colo.1980).


3
For the reasons stated above, we affirm.  Funches in his notice of appeal requests that this Court file his action in New York.  This, of course, we cannot do.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
AFFIRMED.